EXAMINER’S AMENDMENT
Drawings
The Examiner has reviewed and hereby approves Applicant’s Drawings filed 04/23/2021.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Sunwoo Lee authorized this amendment in an email correspondence sent 09/01/2022:
The claims have been amended as follows: 
	
1. (Currently Amended) An electroluminescent display apparatus comprising:
a first pixel including a first subpixel emitting light of a first color, a second subpixel emitting light of a second color, and a third subpixel emitting light of a third color, the first pixel being provided in a substrate;
a second pixel including a first subpixel emitting light of the first color, a second subpixel emitting light of the second color, and a third subpixel emitting light of the third color, the second pixel being provided in the substrate;
a first electrode in each of the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel;
a protection layer on the first electrode in each of the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel;
a light emitting layer on the protection layer; and
a second electrode on the light emitting layer,
wherein the protection layer comprises a first portion overlapping the first subpixel in each of the first pixel and the second pixel, a second portion overlapping the second subpixel in each of the first pixel and the second pixel, a third portion overlapping the third subpixel in each of the first pixel and the second pixel, a fourth portion overlapping a boundary between any two of the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel, and a fifth portion overlapping a boundary between the first pixel and the second pixel; and
wherein a thickness of the first portion is thicker than a thickness of the second portion, a thickness of the second portion is thicker than a thickness of the third portion, and a thickness of the third portion is thicker than a thickness of the fourth portion.
	
	2. (Canceled)
 
7. (Currently Amended) The electroluminescent display apparatus of claim 1, wherein the light emitting layer comprises a lower layer and an upper layer provided on the lower layer,
the lower layer includes a plurality of lower layers that are respectively patterned in the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel, and are spaced apart from one another,
the upper layer is provided in a region of the first subpixel, a region of the second subpixel, a region of the third subpixel, and in a boundary region between any two of the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel.

8. (Currently Amended) The electroluminescent display apparatus of claim 7, wherein the lower layer provided in the first subpixel in each of the first pixel and the second pixel has a same pattern as the first portion of the protection layer, the lower layer provided in the second subpixel in each of the first pixel and the second pixel is provided to have [[the]]a same pattern as a pattern of the second portion of the protection layer, and the lower layer provided in the third subpixel has a same pattern as the third portion of the protection layer.
 
9. (Currently Amended) The electroluminescent display apparatus of claim 8, wherein the lower layer provided in the first subpixel in each of the first pixel and the second pixel comprises a plurality of organic layers including a red light emitting layer, the lower layer provided in the second subpixel in each of the first pixel and the second pixel comprises a plurality of organic layers including a green light emitting layer, and the lower layer provided in the third subpixel comprises a plurality of organic layers including a blue light emitting layer.
  
10. (Currently Amended) The electroluminescent display apparatus of claim 1, wherein the light emitting layer includes a plurality of light emitting layers that are respectively patterned in the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel and are spaced apart from one another. 
 
11. (Currently Amended) The electroluminescent display apparatus of claim 10, wherein the light emitting layer provided in the first subpixel in each of the first pixel and the second pixel has a same pattern as the first portion of the protection layer, the light emitting layer provided in the second subpixel in each of the first pixel and the second pixel has a same pattern as the second portion of the protection layer, and the light emitting layer provided in the third subpixel has a same pattern as the third portion of the protection layer.
 12. (Currently Amended) The electroluminescent display apparatus of claim 1, further comprising a bank disposed between two adjacent subpixels among the first subpixel, the second subpixel and the third subpixel in each of the first pixel and the second pixel and covering a respective edge of the first electrode of each of the first, second, and third subpixels in each of the first pixel and the second pixel.
 
13. (Currently Amended) The electroluminescent display apparatus of claim 12, wherein the first portion extends to an upper surface of the first electrode of the first subpixel in each of the first pixel and the second pixel and a portion of an upper surface of the bank along a side surface of the bank adjacent to the first subpixel in each of the first pixel and the second pixel,
the second portion extends to an upper surface of the first electrode of the second subpixel in each of the first pixel and the second pixel and a portion of an upper surface of the bank along a side surface of the bank adjacent to the second subpixel in each of the first pixel and the second pixel,
the third portion extends to an upper surface of the first electrode of the third subpixel in each of the first pixel and the second pixel and a portion of an upper surface of the bank along a side surface of the bank adjacent to the third subpixel in each of the first pixel and the second pixel, and
the fourth portion is provided on an upper surface of the bank between the first subpixel in each of the first pixel and the second pixel and the second subpixel in each of the first pixel and the second pixel and an upper surface of the bank between the second subpixel in each of the first pixel and the second pixel and the third subpixel in each of the first pixel and the second pixel.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached PTO-892 Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 & 3-16 are allowed because the closest prior art of record (i.e. Cok, Tsukamoto; see again PTO-892) neither anticipates nor renders obvious the limitations of independent Claim 1, including an electroluminescent display apparatus (see Applicant’s Figs. 1-2 for reference) comprising, inter alia: 
a protection layer including a first portion overlapping a first subpixel in each of a first pixel and a second pixel, a second portion overlapping a second subpixel in each of the first pixel and the second pixel, a third portion overlapping a third subpixel in each of the first pixel and the second pixel, a fourth portion overlapping a boundary between any two of the first subpixel, the second subpixel, and the third subpixel in each of the first pixel and the second pixel, and a fifth portion overlapping a boundary between the first pixel and the second pixel; and
wherein a thickness of the first portion is thicker than a thickness of the second portion, a thickness of the second portion is thicker than a thickness of the third portion, and a thickness of the third portion is thicker than a thickness of the fourth portion;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892